     6:20-cv-00299-RAW Document 54 Filed in ED/OK on 05/10/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

KARL HOEPPNER, as Special                        )
Administrator of the Estate of MICHAEL           )
JAMES HOEPPNER, Deceased.                        )
                                                 )
                     Plaintiff,                  )
                                                 )
v.                                               )       Case No. CIV-20-299-RAW
                                                 )
TONY HEAD, et al.,                               )
                                                  )
                                                  )
                                                 )
                                                 )
                     Defendants.                 )

                                         ORDER

       Before the court are the motions for summary judgment of defendants Carrus

Healthcare, LLC and Elizabeth Rains, R.N. The deceased, Michael James Hoeppner, was

arrested in Tushka, Oklahoma, on March 8, 2019. He died on March 9, 2019. This lawsuit

contends that he was denied medical treatment and there is a causal nexus between this denial

and his death.

       As against defendant Rains, plaintiff brings (1) a claim pursuant to 42 U.S.C. §1983

and (2) a claim for negligence/medical malpractice. Rains moves for partial summary

judgment as to the second claim. In response, plaintiff states: “Plaintiff does not disagree

that his negligence/medical malpractice claim against Nurse Rains should be dismissed

without prejudice under the circumstances.” (#43 at 1).

       As against defendant Carrus Healthcare, LLC, plaintiff brings only the second claim
     6:20-cv-00299-RAW Document 54 Filed in ED/OK on 05/10/21 Page 2 of 3




described above. Again in response, plaintiff states: “Plaintiff does not disagree that Carrus

Health should be dismissed without prejudice under the circumstances.” (#44 at 1). Neither

movant has filed a reply to plaintiff’s response. In this posture, the court will construe

plaintiff’s response as a motion for voluntary dismissal without prejudice pursuant to Rule

41(a)(2) F.R.Cv.P.

       Rule 41(a)(2) permits a district court to dismiss an action upon such terms and

conditions as the court deems proper. Frank v. Crawley Petro. Corp., 992 F.3d 987, 998 (10th

Cir.2021). The rule is designed primarily to prevent voluntary dismissals which unfairly

affect the other side, and to permit the imposition of curative conditions. Id. Conditions are

designed to alleviate any prejudice a defendant might otherwise suffer upon refiling of an

action. Id. Prejudice is a function of practical factors including: the opposing party’s effort

and expense in preparing for trial; excessive delay and lack of diligence on the part of the

movant; insufficient explanation of the need for a dismissal; and the present stage of

litigation. Id.

       These factors are neither exhaustive nor conclusive; the court should be sensitive to

other considerations unique to the circumstances of each case. Id. In reaching its conclusion,

the district court should endeavor to insure substantial justice is accorded to both parties, and

therefore the court must consider the equities not only facing the defendant, but also those

facing the plaintiff. Id. The district court, however, should impose only those conditions

which actually will alleviate harm to the defendant. Id.


                                               2
     6:20-cv-00299-RAW Document 54 Filed in ED/OK on 05/10/21 Page 3 of 3




       Regarding defendant Carrus Healthcare, plaintiff represents that counsel had reached

a verbal agreement to enter a stipulation of dismissal without prejudice, but Carrus filed its

motion for summary judgment anyway. As stated, defendant has not filed a reply. The court

does not make any determination on this point, but merely notes that no significant prejudice

to Carrus appears on the present record. As to defendant Rains, she will remain a defendant

at this time as to the §1983 claim and again any prejudice seems small. Moreover, although

dismissal will be without prejudice, the representations in the respective summary judgment

motions and responses (good-faith naming of an incorrect party) make it seem unlikely that

the dismissed claims will be re-filed.

       It is the order of the court that Carrus Healthcare, LLC is hereby dismissed without

prejudice as a defendant. The state-law claim against defendant Elizabeth Rains is also

dismissed without prejudice. The federal claim against defendant Rains remains pending.

       The motions for summary judgment (##35 & 42) are deemed moot.




              ORDERED THIS 10th DAY OF MAY, 2021.



                                           ______________________________________
                                           RONALD A. WHITE
                                           UNITED STATES DISTRICT JUDGE




                                              3
